                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA



WILLIAM HOUSTON,                            No. 2:16-cv-2561 WBS KJN P

               Plaintiff,

       v.

L. ELDRIDGE, et al.,
                                            ORDER & WRIT OF HABEAS CORPUS
               Defendants.                  AD TESTIFICANDUM
                                     /

William Houston, CDCR # K-31474, a necessary and material witness in a settlement conference
in this case on July 9, 2019, is confined in California State Prison, Corcoran (COR), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman at the U. S. District Court, Courtroom #25, 501 I Street,
Sacramento, California 95814, on Tuesday, July 9, 2019, at 9:00 a.m.

                              ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above to participate in a
      settlement conference at the time and place above, until completion of the settlement
      conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, COR, P. O. Box 8800, Corcoran, California 93212:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, until completion of the settlement conference or as ordered by the
court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: March 29, 2019



Hous2561.841
